Citation Nr: 1011540	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-08 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD) from May 10, 2004 
through July 4, 2007.

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD from July 5, 2007.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ralph Bratch, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant; spouse


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February 2005 and October 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  The Board notes that a 
July 2009 rating decision assigned a rating of 50 percent for 
PTSD from July 5, 2007.  However, the increased rating does 
not constitute a complete grant of benefits, and as such the 
issue of an increased rating for PTSD remains on appeal.

The Veteran's claim for TDIU was remanded by the Board in 
March 2008, and both issues on appeal were remanded by the 
Board in February 2009.

The Veteran testified before Veterans Law Judge S. L. Kennedy 
by way of a video conference hearing in December 2009. A 
transcript of that hearing is of record.  A prior Board video 
conference hearing was held in October 2008, by Veterans Law 
Judge Mark F. Halsey, and that hearing transcript is also of 
record.

Finally, the Board notes that, although additional evidence 
has been received since the most recent RO decision, the 
Veteran's submitted a waiver of RO consideration in December 
2009.  As such, the additional information will be considered 
by the Board with no prejudice to the Veteran.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  From May 10, 2004 through July 4, 2007, the Veteran's 
PTSD was manifested by social impairment, although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation, with symptoms such as depressed 
mood, anxiety, and chronic sleep impairment.

2.  From July 5, 2007, the Veteran's PTSD is manifested by 
symptoms such as impaired judgment, suicidal ideation; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); neglect of personal appearance and 
hygiene; and difficulty in adapting to stressful 
circumstances (including work or a work-like setting); as 
well as the inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1.  From May 10, 2004 through July 4, 2007, the criteria for 
an initial rating in excess of 30 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (Code) 9411 (2009).

3.  From July 5, 2007, the criteria for an initial rating of 
70 percent for PTSD, but no higher, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130, Diagnostic Code (Code) 9411 (2009).








	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a) (2009).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
October 2004, prior to the initial adjudication of his 
claims, informed the Veteran of the information necessary to 
substantiate his claim.  He was also informed of the evidence 
VA would seek on his behalf and the evidence he was expected 
to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was 
also informed of the information necessary to establish an 
effective date or disability rating in a letter dated in 
March 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board notes that an increased rating is a "downstream" 
issue.  Once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  Sutton v. Nicholson, 20 Vet. 
App. 419 (2006).  Therefore, adequate notice was provided to 
the Veteran prior to the transfer and certification of the 
Veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
(2009).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  
Although the Veteran testified during his second Board video 
conference hearing that he was in receipt of benefits from 
the Social Security Administration (SSA), he stated that 
these were not disability benefits.  Rather, these benefits 
were based on retirement points and age.  See Transcript,. 
December 2009, p. 16.   As such, the Board does not have a 
duty to obtain these records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran 
was afforded a VA examination to assess the current severity 
of his claimed disorder in June 2009.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The VA opinion obtained in this case is adequate, as 
it is predicated on a reading of pertinent medical records 
and provided findings relevant to the applicable rating 
criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  See 
38 C.F.R. § 3.159(c) (4) (2009).  The VA examination report 
is thorough and supported by the record.  

The Board has considered the argument of the Veteran's 
representative, in which is was stated that a remand may be 
in order so as to obtain a supplemental opinion to address 
the severity of the Veteran's PTSD during the first staged 
rating period (May 10, 2004 through July 4, 2007).  In this 
case, a remand is unnecessary.  The Veteran's record contains 
several treatment reports during the period in question, and 
the VA examiner adequately addressed the Veteran's PTSD 
symptoms at the time of the examination.  Further, as 
discussed in greater detail below, the June 2009 examination 
is adequate upon which to base a decision.  Further, the duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

The Veteran's claim for service connection for PTSD was 
granted by the RO in October 2007.  A disability rating of 30 
percent was assigned, with an effective date of May 10, 2004.  
In July 2007, the RO in increased the Veteran's disability 
rating to 50 percent, effective July 5, 2007.

The Board notes that disability evaluations are based upon 
the average impairment of earning capacity as contemplated by 
the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (2002).  However, where an increase in the level of 
a service-connected disability is at issue, the primary 
concern is the present level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable 
doubt arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2009). 

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The Court has 
also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant 
temporal focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Id.  The Board has thus 
considered whether staged ratings are for consideration.  
Here, the two distinct stages established by the RO, from May 
10, 2004 through July 4, 2007, and from July 5, 2007, are 
appropriate as wholly separate manifestations of PTSD are 
evident during each stage.  However, no additional stages are 
necessary to render an accurate disability picture throughout 
the appellate period.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.25 (2009).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).  

From May 10, 2004 through July 4, 2007, the Veteran's PTSD is 
rated as 30 percent disabling under Diagnostic Code 9411, 
which in turn refers to the general schedule for psychiatric 
disability.  Under this schedule, a 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal, due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

From July 5, 2007, the Veteran was awarded a 50 percent 
rating, which provides for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

See 38 C.F.R. §§ 4.125-4.130 (2009).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  

With regard to GAF scores, GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes].  

In this case, the Veteran has been afforded three VA 
psychiatric examinations.  The first examination was 
conducted in October 2004.  At that time, the Veteran 
reported symptoms such as depression (as a response to 
certain stimuli which triggered recollections regarding his 
period of active service), anxiety, nightmares, a sleep 
disorder, anger, and avoidance of others.  While the Veteran 
noted one past instance of suicidal ideation, he attributed 
that to medication (steroids), and he did not report any 
current suicidal thoughts.  The Veteran did not report any 
suicide attempt or plan.  Further, the Veteran reported 
impaired impulse control.  However, he attributed that to his 
drinking, and not to a psychiatric disorder.

Though the Veteran's affect was dysthymic throughout the 
interview, the examiner did not find any impairment of 
thought or communication.  Speech was normal, and memory loss 
was not observed.  The Veteran was oriented to person, place, 
and time.  Obsessive or ritualistic behavior was not noted, 
nor was a lack of concentration.  The Veteran denied 
hallucinations.  Although a decrease in social interaction 
was noted, the Veteran attributed this decline to his failing 
health.  Ultimately, the examiner provided a diagnosis of 
alcohol abuse with an adjustment disorder, with a GAF score 
of 55.  PTSD was not diagnosed at that time.  See VA 
examination report, October 28, 2004.

VA outpatient treatment reports document recurrent 
psychiatric treatment.  In June 2005, the Veteran complained 
of depression.  He reported that he had never tried to hurt 
himself, and that he had no plans to do so.  Weekly 
nightmares were reported.  A July 2005 outpatient report 
noted that the Veteran was only sleeping three hours per 
night with frequent nightmares and night sweats.  He denied 
suicidal thoughts.  In September of that year, he reported 
periods of depression and anxiety, nightmares, and insomnia.  
In February 2006, he reported similar symptoms.  In addition, 
his grooming was only fair, and he displayed poor eye 
contact.  Social withdrawal was noted, though current 
suicidal ideation was denied.  A report from June 2006 noted 
that grooming and eye contact were fair, and he was mildly 
depressed and anxious.  He reported nightmares and avoided 
crowds, but he reported that he was less irritable and more 
comfortable than in the past.  The Veteran was diagnosed with 
PTSD in September 2006.

An additional VA examination was provided in December 2006.  
Once again, the Veteran reported bouts of depression and 
anxiety, as well as nightmares and sleep impairment.  His 
affect during the interview was calm and appropriate, with no 
impairment of thought or communication.  A lack of impulse 
control was neither reported nor observed, and the Veteran 
denied hallucinations or delusions.  His grooming was 
appropriate, and the examiner stated that he was capable of 
maintaining personal hygiene.  The Veteran denied suicidal 
ideation, he was oriented to person, place, and time, and 
neither memory loss nor lack of concentration was observed.  
The Veteran denied panic attacks, and he reported that he had 
a group of friends and good relationships with his family.  A 
GAF score of 70 was assigned, and the examiner diagnosed the 
Veteran with adjustment disorder with mixed anxiety and 
depression.  See VA examination report, December 14, 2006.

A February 2006 VA outpatient treatment record noted that the 
Veteran was fairly well-groomed with good hygiene.  Eye 
contact was good, and the Veteran was attentive.  His 
responses were coherent and goal-directed.  He had control 
over his impulses.  He denied anger, irritability, suicidal 
ideation, destructive and homicidal thoughts, and had no 
thought disorder.  

A private psychiatric report, dated July 5, 2007, stated that 
the Veteran's mood was dysphoric and anxious.  He was alert, 
oriented to person, place, time, and situation, well-
informed, and cooperative.  Remote and recent memory were 
good.  However, the Veteran stated that he would lose track 
of the date and days of the week.  He also reported that his 
patience was shorter than before.  Flashbacks were reported, 
as was social isolation.  Avoidance symptoms were reported as 
well.  Other symptoms included sleep difficulty, 
concentration problems, hypervigilance, and transient 
suicidal ideation.  The Veteran was diagnosed with PTSD at 
that time, and a GAF of 50 was assigned.

A VA report from May 2008 noted that the Veteran complained 
of increased anxiety.  Bad dreams of combat, as well as 
diminished sleep, were reported. His thought process was 
integrated.  Suicidal and aggressive behavior/ideation were 
denied and not elicited.  No psychotic symptoms were 
manifested.  Insight was present and judgment was good. 

During the first of two Board video conference hearings, held 
in October 2008, the Veteran described his experiences in 
Vietnam.  Regarding thoughts of suicide, he stated that he 
had suicidal ideation within the past month, though he had no 
plan or intent to commit suicide at the time of the hearing.  
Panic attacks were reported twice per week.  Depression was 
reported, as was anger and impulse control.  The Veteran 
reported an incident when, through his work as a truck 
driver, he assaulted another motorist for driving too slowly.  
He testified that his marriage was full of "ups and downs" 
and that he and his wife did not have any friends.  See 
Transcript, October 2008, pp. 5, 7, 8, 11. 

The Veteran's most recent VA examination, provided in June 
2009, noted that his affect was flattened during the 
interview.  He reported depression and anxiety.  Although 
there was no impairment of thought or communication, the 
Veteran did report auditory hallucinations, during which a 
voice told him things that were negative.  Weekly suicidal 
ideation was reported, as well as panic attacks twice a week.  
Problems with his relationship with his wife were noted, and 
the Veteran stated that he did not leave the house often.  He 
reported flashbacks, nightmares, anger, hyperarousal, and 
sleep impairment.  The examiner diagnosed the Veteran with 
PTSD and assigned a GAF score of 50.

The Veteran testified before the undersigned during a 
December 2009 Board video conference hearing.  Regarding the 
issue of suicide, the Veteran testified that he had never 
attempted to take his own life.  He noted one occasion when 
he was driving a truck and contemplated running into a tree, 
though he did not act on that impulse.  Periods of anger were 
noted as well, and the Veteran recounted the incident during 
which he assaulted another motorist.  See Transcript, 
December 2009,  pp. 5, 16.

May 10, 2004 through July 4, 2007

Prior to the July 2007 private examination, the evidence of 
record demonstrates that the Veteran's PTSD resulted in 
social impairment, although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation.  The Veteran suffered from chronic sleep 
impairment, depression, an anxious mood, anger, and avoidance 
symptoms.  Therefore, the Board once again notes that the 
criteria for a 30 percent rating are met during this period.  

However, prior to July 2007, the Veteran's symptoms did not 
rise to the level necessary to warrant a higher rating.  The 
Veteran flatly denied any suicidal ideation during this 
period, save for one incident which he attributed to the use 
of steroids, and not to his PTSD symptoms.  He was 
consistently able to maintain personal hygiene, there was no 
impairment of thought or communication, he was always 
oriented to person, place, and time, and he denied panic 
attacks.  Additionally, there was no evidence of the 
following symptoms during this period: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impaired 
judgment; or impaired abstract thinking.  Although he 
reported the use of psychiatric medications to control his 
symptoms, the use of psychiatric medication in and of itself 
does not warrant an increased disability rating.

GAF scores during this period have ranged from 55 to 70, 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) to mild 
symptoms (e.g., depressed mood and mild insomnia).  
Therefore, while a 30 percent disability rating is 
appropriate for this period, a higher rating is not warranted 
based on the evidence of record.

From July 5, 2007

According to the record, the Veteran's first reports of 
suicidal ideation (save for the single incident noted above), 
began during his private examination in July 2007.  As noted, 
transient suicidal ideation was reported.  The Veteran also 
reported memory impairment and flashbacks.  During his first 
Board hearing, he testified that he had suicidal ideation 
within the past month, and panic attacks were reported twice 
per week.  A flattened effect was observed during the 
Veteran's June 2009 VA examination.  Although there was no 
impairment of thought or communication, the Veteran did 
report auditory hallucinations, during which a voice told him 
things that were negative.  Weekly suicidal ideation was 
reported, as well as panic attacks twice a week.  In December 
2009, the Veteran noted impaired impulse control, as 
evidenced by the incident in which he assaulted a motorist.

Based on the foregoing, the Board is of the opinion that the 
Veteran's PTSD symptoms warrant a rating of 70 percent 
disabling from July 5, 2007.  While symptoms such as 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; and 
spatial disorientation were not present, the Veteran 
displayed other symptoms indicative of a higher rating.  For 
example, symptoms such as impaired judgment, suicidal 
ideation; impaired impulse control (such as unprovoked 
irritability with periods of violence); neglect of personal 
appearance and hygiene; and difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); as well as the inability to establish and maintain 
effective relationships, more closely resemble a 70 percent 
disability rating.  To the extent that the Veteran's 
symptoms, when examined individually, appear to correspond to 
both a 50 percent and a 70 percent disability rating, the 
higher evaluation will be assigned as the disability picture 
more nearly approximates the criteria for a 70 percent 
rating.  See 38 C.F.R. § 4.7 (2009).  Due to the Veteran's 
consistent reports of suicidal ideation during this period, 
in addition to auditory hallucinations and impaired impulse 
control, the higher rating is warranted.

A rating of 100 percent is not warranted, as the Veteran has 
not demonstrated gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  While 
some suicidal ideation was reported throughout this period, 
as well as occasional auditory hallucinations during the most 
recent VA examination, persistent delusions have not been 
reported at any time.  The Veteran noted losing track of the 
days of the week at times, but the examiner did not report 
lack of orientation at the time of the interview.  See 
Report, July 2007.  Further, the evidence does not 
demonstrate that the Veteran is a persistent danger to 
himself or others.

The Veteran's GAF scores during this period were consistently 
50, indicative of serious symptoms (e.g., suicidal ideation) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  
Therefore, the GAF scores assigned since July 2007 are 
consistent with a disability rating of 70 percent.

Conclusion

The Board acknowledges the Veteran's statements noting that 
his disability is worse than its assigned rating.  However, 
in determining the actual degree of disability, an objective 
examination is more probative of the degree of the Veteran's 
impairment.  Furthermore, the opinions and observations of 
the Veteran alone, without the demonstration of medical 
expertise or objective testing, cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.71a with 
respect to determining the severity of his service-connected 
disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) and (2) (2009).

Therefore, although the Veteran's PTSD symptoms warrant an 
increased rating of 70 percent from July 5, 2007, the 
criteria for a disability rating in excess of 30 percent have 
not been met from May 10, 2004 through July 4, 2007.

Further, a review of the record reveals that the RO declined 
to refer the evaluation of the Veteran's disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008). First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis.  The rating criteria are not 
inadequate.  Higher schedular ratings are available for the 
Veteran's PTSD in each period, but the Veteran simply does 
not meet those criteria.  Therefore, the Board finds no basis 
for further action on this question.

The Board notes, however, that even though higher schedular 
ratings are available, whose criteria have not been met, 
entitlement to a TDIU is not precluded.  As such, the 
Veteran's claim for entitlement to a TDIU is discussed in 
greater detail below.

ORDER

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) from May 10, 2004 
through July 4, 2007 is denied.

Entitlement to an initial rating of 70 percent, but no 
higher, for PTSD from July 5, 2007, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

REMAND

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent and when it is found 
that those disabilities are sufficient to produce 
unemployability without regard to advancing age.  If 
unemployability is the result of a single service-connected 
disability, that disability must be rated at 60 percent or 
more.  If it is the result of two or more service-connected 
disabilities, at least one must be ratable at 40 percent or 
more, with the others sufficient to bring the combined rating 
to 70 percent or more.  For the purpose of one 60 percent or 
one 40 percent disability in combination, disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability.  See 38 C.F.R. § 4.16(a) 
(2009).

At present, the Veteran is service connected for 
posttraumatic stress disorder (PTSD) with a 30 percent 
disability evaluation from May 10, 2004 through July 4, 2007, 
and a 70 percent disability rating from July 5, 2007; 
tinnitus at 10 percent; and he has a non-compensable rating 
for hearing loss.  From May 10, 2004, through July 4, 2007, 
the combined disability rating is 40 percent.  From July 5, 
2007, the combined disability rating is 70 percent.  Thus, 
the Veteran has met the schedular criteria, per 38 C.F.R. § 
4.16(a), from July 5, 2007.  However, prior to that date, the 
schedular criteria have not been satisfied.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16(b) (2009).  
Rating boards are to refer to the Director of the 
Compensation and Pension Service for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
In this case, the RO has not referred the case for 
extraschedular consideration.

Therefore, the issue is whether his service-connected 
disabilities have precluded him from engaging in 
substantially gainful employment during either disability 
period (i.e., work that is more than marginal, which permits 
the individual to earn a "living wage").  See Moore v. 
Derwinski, 1 Vet. App. 356 (1991).

For the Veteran to prevail in his claim for TDIU, from July 
2007, the record must reflect circumstances, apart from 
nonservice-connected conditions, that place him in a 
different position than other veterans who meet the basic 
schedular criteria.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  

The ultimate question is whether the Veteran, in light of his 
service-connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  

By history, the Veteran has been employed as an automobile 
mechanic, an auto salvage worker, and a truck driver.  He 
dropped out of high school in the 9th grade.

While the July 2007 private provider noted significant 
impairment of social functioning, an opinion was not provided 
to indicate circumstances, apart from nonservice-connected 
conditions, that place him in a different position than other 
veterans who meet the basic schedular criteria.  The Board 
notes that significant occupational impairment is 
contemplated in the currently-assigned ratings.

Although the Board remanded the Veteran's TDIU claim in 
February 2009, in part to obtain a comprehensive opinion with 
regard to the Veteran's ability to obtain or keep employment, 
the December 2009 VA examiner did not provide an opinion 
which would enable the Board to render a decision with regard 
to this issue.  Instead, the examiner noted that there 
appeared to be a link between the Veteran's PTSD symptoms and 
his impaired functioning in terms of anger control and 
problems with concentration, and that these symptoms would 
clearly affect his ability to work a part-time job.  The 
examiner further noted that the Veteran's life experiences 
are somewhat narrowed, and that his PTSD symptoms would make 
it difficult for the Veteran to work in jobs that were high 
stress or that involved a high degree of social contact.  The 
examiner stated further that in addition to having PTSD 
symptoms that ranged in frequency and intensity at different 
times of the year, the Veteran was having difficulty 
adjusting to being a retired person.  He stated further, that 
while someone his age could probably continue working part-
time, the Veteran had reported a history of difficulty with 
concentrating and managing his frustration dealing with the 
driving task.  The examiner suggested that a referral to 
vocational rehabilitation would be useful to determine what 
the Veteran could do.  However, the examiner did not opine as 
to whether the Veteran was precluded from finding or 
maintaining gainful employment due to service-connected 
disability, and it is unclear as to whether the examiner was 
indicating it was her opinion that the Veteran could work.  
The Veteran's other examiners have noted an impaired ability 
to function in the workplace.  However, a definitive opinion 
as to his inability to find and maintain employment is not 
found within the Veteran's record.

The Board notes that VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A(a) (2009).  Because the Veteran is unemployed and his 
service-connected disabilities (since July 5, 2007) satisfy 
the percentage requirements set forth in 38 C.F.R. § 4.16(a), 
the Board finds that the case should be referred again to the 
June 2009 examiner for a supplemental opinion as to whether 
it is at least as likely as not that his service-connected 
disabilities alone, and in particular, his service-connected 
PTSD, render him unable to secure or follow a substantially 
gainful occupation because soliciting such an opinion is 
necessary to adjudicate this claim.  The Board notes that 
service connection has also been established for tinnitus and 
hearing loss; however the Veteran contends that he is 
unemployable due to his service-connected PTSD.  Although the 
Veteran's disability picture only meets the schedular 
requirements from July 5, 2007, the examiner must provide an 
opinion relative to both rating stages.  Thus, the Board has 
no discretion and must remand.  See 38 U.S.C.A. § 5103A; see 
also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Under the 
circumstances, the Board finds that VA is required to obtain 
an additional VA opinion, based on the evidence of record, so 
as to determine whether  the Veteran is unemployable due 
solely to his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should return the claims folder 
to the June 2009 VA examiner for a 
supplemental medical opinion to determine 
whether the Veteran's PTSD prevents the 
Veteran from engaging in all forms of 
substantially gainful employment 
consistent with his education and 
occupational experience during each staged 
period.  If that examiner is unavailable, 
the claims folder should be reviewed by a 
similarly qualified examiner.  The claims 
folder must be made available to the 
examiner for review and the report must 
indicate whether such review was 
accomplished.  The examiner is requested 
to render an opinion on the following:

For each staged period (May 10, 2004, to 
July 4, 2007 and from July 5, 2007), 
without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that the Veteran's service-connected 
PTSD precludes him from engaging in 
substantially gainful employment.

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the Veteran and his 
representative a SSOC and afford the 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



			
	Mark F. Halsey	David L. Wight
	             Veterans Law Judge                                      
Acting Veterans Law Judge
       Board of Veterans' Appeals                                
Board of Veterans' Appeals



	                         
__________________________________________
S. L. Kennedy
	Veterans Law Judge
	Board of Veterans' Appeals





 Department of Veterans Affairs


